--------------------------------------------------------------------------------

Exhibit 10.1

STOCK PURCHASE AGREEMENT AMONG MAGIC MEDIA NETWORKS, INC.,
 MOHAMMAD R. AHMADI, AND INTEGRATED MEDIA SYSTEMS, INC.

Recitals

A.        WHEREAS Magic Media Networks, Inc., a Delaware corporation (referred
to herein as either "MAGIC," "Magic," or "Buyer"), desires to acquire all of the
outstanding shares of capital stock of Integrated Media Systems, Inc., a
California corporation, d/b/a Be Media ("Be Media"), (the "Acquisition") from
Mohammad R. Ahmadi (" Seller").

B.         The boards of directors of MAGIC and Be Media, and the Seller have
determined, subject to the terms and conditions set forth in this Agreement,
that the purchase contemplated hereby, as a result of which Be Media will become
a wholly owned subsidiary of MAGIC, is desirable and in the best interests of
MAGIC, Be Media and their respective stockholders.  This Agreement is being
entered into for the purpose of setting forth the terms and conditions of the
proposed Acquisition.

Agreement

NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived herefrom, it is hereby agreed as follows:

ARTICLE I

REPRESENTATIONS, COVENANTS AND WARRANTIES OF BE MEDIA AND SELLER

As an inducement to, and to obtain the reliance of, MAGIC, Be Media and the
Seller hereby represent and warrant as follows:

Section 1.1     

Organization.   Be Media is a corporation duly organized, validly existing, and
in good standing under the laws of the State of California and has the power and
is duly authorized, qualified, franchised and licensed under all applicable
laws, regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
entity in the jurisdictions in which the character and location of the assets
owned by it, or the nature of the business transacted by it, requires
qualification. Attached as Schedule 1.1, is a complete and correct copy of the
articles of incorporation of Be Media as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not, violate any provision of Be Media's articles of incorporation.  Be
Media and Seller have full power, authority and legal right and have taken all
action required by law, Be Media's articles of incorporation or otherwise to
authorize the execution and delivery of this Agreement.

Section 1.2

Capitalization.   The authorized, issued, and outstanding capital stock of Be
Media consists of a total sum of one hundred thousand (100,000) shares of common
stock, no par value.  Seller is the owner of all of the one hundred thousand
(100,000) shares of Be Media's authorized capital stock, which constitutes all
of Be Media's issued and outstanding shares.  As of the Closing Date hereof (as
set forth in Section 3.5), all of the outstanding shares of Be Media will be
owned by Seller. All issued and outstanding shares are legally issued, fully
paid and nonassessable, and are not issued in violation of the preemptive or
other rights of any person. Be Media has no other securities, warrants or
options authorized or issued.

Section 1.3

Subsidiaries.   Except as otherwise set forth in the Be Media Schedules attached
hereto, Be Media does not have any other subsidiaries and does not own,
beneficially or of record, any shares of any other entity.

Section 1.4

Financial Statements.   Attached hereto as Schedule 1.2 are Be Media's audited
financial statements for the fiscal years ending September 30, 2004 and 2005, as
well as reviewed financial statements for  June 30, 2006 (including any
predecessor companies), all of which include a balance sheet and related
statements of operations, stockholder's equity, and cash flows and notes
thereto.  Relevant thereto:

(a) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved.  The Be Media balance sheets present fairly as of their dates
the financial condition of Be Media; Be Media does not have, as of the dates of
such balance sheets, except as noted and to the extent reflected or reserved
against therein, any liabilities or obligations (absolute or contingent) which
should be reflected in a balance sheet or the notes thereto and all material
assets reflected therein are properly reported and present fairly the value of
the assets of Be Media, in accordance with generally accepted accounting
principles.  The statements of operations, stockholder's equity and changes in
financial position reflect fairly the information required to be set forth
therein by generally accepted accounting principles;

(b) Be Media has no material liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable;

(c) Before the Closing, Be Media will file amended tax returns for 2004 as set
forth in Schedule 1.4.  Be Media has filed all, state, federal and local income
tax returns required to be filed by it from inception to the date hereof, if
any; and

(d) The books and records, financial and others, of Be Media are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices.

(e) Be Media has agreed to have its financial statements for the fiscal year
ended September 30, 2006 audited by a firm registered with the PCAOB and to
include those financial statements in MAGIC’s Form 10-KSB which will be filed
with the SEC by December 29, 2006.  MAGIC will change its fiscal year to
September 30.

Section 1.5

Absence of Certain Changes or Events.   Except as set forth in this Agreement
(including the Schedules), or as otherwise disclosed to MAGIC in writing, since
June 30, 2006:

(a) There has not been: (i) any material adverse change in the business,
operations, properties, assets or condition of Be Media; or (ii) any damage,
destruction or loss to Be Media (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Be Media;

(b) Be Media has not: (i) amended its articles of incorporation; (ii) declared
or made, or agreed to declare or make, any payment of dividends or distributions
of any assets of any kind whatsoever to its shareholder or purchased or redeemed
or agreed to purchase or redeem any of its shares; (iii) waived any rights of
value which in the aggregate are extraordinary or material considering the
business of Be Media; (iv) made any material change in its method of operation
or accounting; or (v) entered into any other material transaction;

(c) Be Media has not:  (i) borrowed or agreed to borrow any funds or incurred or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (ii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the June 30, 2006 Be Media balance sheet
and current liabilities incurred since that date in the ordinary course of
business; (iii) sold or transferred, or agreed to sell or transfer, any of its
assets, properties or rights; (iv) made or permitted any amendment or
termination of any contract, agreement or license to which it is a party; or
(v) issued, delivered or agreed to issue or deliver any stock, bonds or other
corporate securities, including debentures (whether authorized and unissued or
held as treasury stock); and

(d) To the best knowledge of Be Media and Seller, Be Media has not become
subject to any law or regulation which materially and adversely affects, or in
the future may adversely affect, the business, operations, properties, assets or
condition of Be Media.

Section 1.6

Title and Related Matters.   Excluding any real property, which Be Media does
not own, Be Media has good and marketable title to and is the sole and exclusive
owner of all of its properties, interests in properties and assets
(collectively, the "Assets") which are reflected in the Be Media audited and
unaudited balance sheets, or are being used by Be Media but not appearing on the
Be Media balance sheets, such as intangibles and intellectual property, or
acquired after that date (except properties and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all liens, pledges, charges or encumbrances except: (a) statutory liens or
claims not yet delinquent; (b) such imperfections of title and easements as do
not and will not, materially detract from or interfere with the present or
proposed use of the properties subject thereto, or affected thereby, or
otherwise materially impair present business operations on such properties; and
(c) as described in the Be Media Schedules.  Except as set forth in the Be Media
Schedules, no third party has any right to, and Be Media has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a materially adverse effect on the business, operations,
financial conditions or income of Be Media or any material portion of its
properties, assets or rights.

Section 1.7

Litigation and Proceedings.   To the best of Be Media's knowledge and belief,
except as disclosed in the financial statements and for Jillian’s bankruptcy, as
set forth in Schedule 1.7, there are no actions, suits, proceedings or
investigations pending or threatened by or against Be Media or affecting Be
Media or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind that if determined adversely would have a material
adverse effect on the business, operations, financial condition or income of Be
Media.  Be Media does not have any knowledge of any default on its part with
respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator or governmental agency or instrumentality or
of any circumstances which, after reasonable investigation, would result in the
discovery of such a default.

Section 1.8

Contracts.   Except as included or described in Schedule 1.3 attached hereto:

(a) There are no material contracts, agreements or other commitments to which Be
Media is a party or by which it or any of its assets, products, technology or
properties are bound; and

(b) Except as included or described in the Be Media Schedules or reflected in
the June 30, 2006 Be Media balance sheet in the Be Media Schedules; Be Media is
not a party to any:  (i) employment agreement for any officer or employee which
is not terminable on thirty (30) days or less notice; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money; (iv) consulting or other similar
contracts; (v) collective bargaining agreements; (vi) agreement with any present
or former officer or director of Be Media; or (vii) contract, agreement or other
commitment involving payments by it of more than $5,000 in the aggregate.

Section 1.9

Material Contract Defaults.   Except as set forth in the Be Media Schedules, to
the best of Be Media's and Seller's knowledge and belief, Be Media is not in
default in any material respect under the terms of any outstanding contract,
agreement, lease or other commitment which is material to the business,
operations, properties, assets or condition of Be Media.

Section 1.10

No Conflict with other Instruments.   To the best of Be Media and Seller's
knowledge and belief, the execution of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in the breach of
any term or provision of, or constitute an event of default under, any material
indenture, mortgage, deed of trust or other material contract, agreement or
instrument to which Be Media or Seller is a party or to which any of Be Media’s
properties or operations are subject.

Section 1.11

Governmental Authorizations.   To the best of Be Media's and Seller's knowledge,
Be Media has all licenses, franchises, permits or other governmental
authorizations legally required to enable Be Media to conduct its business in
all material respects as conducted on the date hereof and no authorization,
approval, consent or order of, or registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by Be Media or Seller of this Agreement or the consummation by Be
Media or Seller of the transactions contemplated hereby.

Section 1.12

Compliance with Laws and Regulations.   To the best of Be Media's and Seller's
knowledge, except as disclosed in the Be Media’s Schedules, Be Media has
complied with all applicable statutes and regulations (including, but not
limited to, ERISA, environmental laws, the Foreign Corrupt Procedures Act, and
the Patriot Act, etc.) of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of Be
Media or would not result in Be Media's incurring any material liability.

Section 1.13

Approval of Agreement.   The Shareholder of Be Media has authorized the
execution and delivery of this Agreement by Be Media and has approved the
transactions contemplated hereby.

Section 1.14

Material Transactions or Affiliations.   Except as disclosed herein and in the
Be Media Schedules, there exists no material contract, agreement or arrangement
between Be Media and any predecessor and any person who was at the time of such
contract, agreement or arrangement an officer, director or person owning of
record, or known by Be Media or Seller to own beneficially, ten percent (10%) or
more of the issued and outstanding Be Media capital stock and which is to be
performed in whole or in part after the date hereof.

Section 1.15

Principals of Be Media.  During the past five-year period, except as disclosed
on Schedule 1.5, no officer or director of Be Media has been the subject of:

(a) a petition under the Federal bankruptcy laws or any other insolvency law nor
has a receiver, fiscal agent or similar officer been appointed by a court for
the business or property of such person, or any partnership in which he was a
general partner at or within two years before the time of such filing, or any
corporation or business association of which he was an executive officer at or
within two years before the time of such filing;

(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations which do not relate to driving
while intoxicated);

(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining him from, or otherwise limiting, the following activities: (i) acting
as a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, leverage transaction merchant, any other
person regulated by the United States Commodity Futures Trading Commission or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of  any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (ii) engaging in any type of business
practice; or (iii) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
Federal, state or other securities laws or commodities laws.

(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of such person to engage in
any activity described in the preceding sub-paragraph, or to be associated with
persons engaged in any such activity; or

(e) a finding by a court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission ("SEC") to have violated any securities law,
regulation or decree and the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated.

Section 1.16

Labor and Employment Disputes.  To the best of its knowledge, there are no labor
and/or employment disputes.

Section 1.17

Sophisticated Party.  They are sophisticated parties and have such knowledge and
experience in business and financial matters that such parties are capable of
evaluating the risks and merits of this Acquisition, the results of the
consummation thereof, and of making an informed decision regarding the
consummation of this Acquisition.

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES OF MAGIC AND DESTINATION TELEVISION,
INC.

As an inducement to, and to obtain the reliance of, Be Media and the Seller,
MAGIC and Destination Television, Inc. hereby respectively represent and warrant
as follows:

Section 2.1

Organization.   MAGIC is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it are now being conducted, including qualification to do business
as a foreign corporation in the states in which the character and location of
the assets owned by it, or the nature of the business transacted by it, requires
qualification.  Included in the MAGIC Schedules (as hereinafter defined) are
complete and correct copies of the certificate of incorporation and bylaws of
MAGIC as in effect on the date hereof.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement in accordance with the terms hereof will not, violate any
provision of MAGIC's certificate of incorporation or bylaws.  MAGIC has taken
all action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement.  MAGIC has
full power, authority and legal right and has taken all action required by law,
its certificate of incorporation, bylaws or otherwise to consummate the
transactions herein contemplated.

Destination Television, Inc. is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida and has the
corporate power and is duly authorized, qualified, franchised and licensed under
all applicable laws, regulations, ordinances and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it are now being conducted, including qualification to do
business as a foreign corporation in the states in which the character and
location of the assets owned by it, or the nature of the business transacted by
it, requires qualification.  Included in the Destination Television, Inc.
Schedules (as hereinafter defined) are complete and correct copies of the
certificate of incorporation and bylaws of Destination Television, Inc. as in
effect on the date hereof.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of Destination
Television, Inc.'s certificate of incorporation or bylaws.  Destination
Television, Inc. has taken all action required by law, its certificate of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement.  Destination Television, Inc. has full power, authority and
legal right and has taken all action required by law, its certificate of
incorporation, bylaws or otherwise to consummate the transactions herein
contemplated.

Section 2.2

Financial Statements.   Included in the MAGIC Schedules attached hereto are the
audited balance sheet of MAGIC (which includes Destination Television, Inc.) for
the fiscal years ended October 31, 2005 and 2004, and the related statements of
operations, stockholders' equity and cash flows for the years then ended, and
the unaudited balance sheet and related statement of operations, stockholders'
equity and cash flows for the six month period ended April 30, 2006.  Relevant
thereto:

(a) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved.  The MAGIC balance sheets  (which includes Destination
Television, Inc.)present fairly as of their respective dates the financial
condition of MAGIC (which includes Destination Television, Inc.). MAGIC  (which
includes Destination Television, Inc.)did not have as of the date of any of such
MAGIC balance sheets (which includes Destination Television, Inc.), any
liabilities or obligations (absolute or contingent) which should be reflected in
a balance sheet or the notes thereto prepared in accordance with generally
accepted accounting principles, and all assets reflected therein are properly
reported and present fairly the value of the assets of MAGIC (which includes
Destination Television, Inc.), in accordance with generally accepted accounting
principles. The statements of operations, stockholder's equity and changes in
financial position reflect fairly the information required to be set forth
therein by generally accepted accounting principles;

(b) The books and records, financial and others, of MAGIC  (which includes
Destination Television, Inc.)are in all material respects complete and correct
and have been maintained in accordance with generally accepted accounting
principles.

Section 2.3

Information.   The information concerning MAGIC  (which includes Destination
Television, Inc.)as set forth in this Agreement and in the MAGIC Schedules is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.

Section 2.4

Absence of Certain Changes or Events.   Except as described herein or in the
MAGIC Schedules, since April 30, 2006:

(a) MAGIC  (which includes Destination Television, Inc.)has not:  (i) amended
its certificate of incorporation or bylaws; (ii) made any material change in its
method of management, operation or accounting; 

(b) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of MAGIC (which includes Destination
Television, Inc.), or (ii) any damage, destruction or loss to MAGIC (which
includes Destination Television, Inc.) (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of MAGIC (which includes Destination Television, Inc.); and

(c) to the best knowledge of MAGIC (which includes Destination Television,
Inc.), it has not become subject to any law or regulation which materially and
adversely affects, or in the future may adversely affect, the business,
operations, properties, assets or condition of MAGIC (which includes Destination
Television, Inc.).

(d) MAGIC (which includes Destination Television, Inc.) has not:  (i) borrowed
or agreed to borrow any funds or incurred or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (ii) paid any material obligation or liability
(absolute or contingent) other than current liabilities reflected in or shown on
its April 30, 2006 balance sheet and current liabilities incurred since that
date in the ordinary course of business;  (iii) sold or transferred, or agreed
to sell or transfer, any of its assets, properties or rights; or (iv) made or
permitted any amendment or termination of any contract, agreement or license to
which it is a party.

Section 2.5

Litigation and Proceedings.  Except as set forth in Schedule 1.8, there are no
actions, suits or proceedings pending or, to the best of MAGIC's (which includes
Destination Television, Inc.) knowledge and belief, threatened by or against or
affecting MAGIC (which includes Destination Television, Inc.), at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind.

Section 2.6

No Conflict with other Instruments.   The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any indenture, mortgage, deed of trust or other contract, agreement or
instrument to which MAGIC (which includes Destination Television, Inc.) is a
party or to which any of its properties or operations are subject.

Section 2.7

Contract Defaults.   To the best of MAGIC's knowledge and belief (which includes
Destination Television, Inc.), MAGIC  (which includes Destination Television,
Inc.)is not in default in any respect under the terms of any outstanding
contract, agreement, lease or other commitment which is material to the
business, operations, properties, assets or condition of MAGIC, and there is no
event of default in any respect under any such contract, agreement, lease or
other commitment in respect of which MAGIC has not taken adequate steps to
prevent such a default from occurring.

Section 2.8

Governmental Authorizations.   To the best of MAGIC's knowledge (which includes
Destination Television, Inc.), MAGIC (which includes Destination Television,
Inc.) has all licenses, franchises, permits and other governmental
authorizations that are legally required to enable it to conduct its business
operations in all material respects as conducted on the date hereof.  Except for
compliance with federal and state securities or corporation laws, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by MAGIC of the transactions contemplated hereby.

Section 2.9

Compliance with Securities Laws and Regulations.   To the best of MAGIC's
knowledge and belief (which includes Destination Television, Inc.), MAGIC (which
includes Destination Television, Inc.) has complied with all applicable
securities statutes and regulations (including, but not limited to, ERISA,
environmental laws, the Foreign Corrupt Procedures Act, and the Patriot Act,
etc.) of any federal, state or other governmental entity or agency thereof.
 Further, MAGIC (which includes Destination Television, Inc.) is, as of the date
of this Agreement, a "reporting company" under Section 12 of the Securities
Exchange Act of 1934 (the "Exchange Act"), and is current in filing all reports
required to be filed pursuant to said Act.  

The reports that Magic (which includes Destination Television, Inc.) has filed
with the SEC have complied in all material respects with the requirements of
Sarbanes-Oxley and that except as permitted by applicable law, since the
enactment of Sarbanes-Oxley, Magic has not, directly or indirectly, including by
its subsidiary, extended or maintained credit, arranged for the extension of
credit or renewed an extension of credit in the form of a personal loan to or
for the benefit any executive officer of Magic.

Magic maintains disclosure controls and procedures that are consistent with
those required for reporting companies that are subject to the provisions of
Rule 13a-15 or Rule 15d-15 pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act").

Magic maintains internal control of financial reporting (as defined in Rule
13a-15 or Rule 15d-15 pursuant to the Exchange Act, as applicable).

Section 2.10

Approval of Agreement. The board of directors of MAGIC (which includes
Destination Television, Inc.) has authorized the execution and delivery of this
Agreement by MAGIC  (which includes Destination Television, Inc.)and has
approved the transactions contemplated hereby and the stockholders of MAGIC are
not required under the laws of Delaware to approve the transactions contemplated
hereby.

Section 2.11

Principals of MAGIC.  During the past five year period, no officer or director
of MAGIC  (which includes Destination Television, Inc.)has been the subject of:

(a) a petition under the Federal bankruptcy laws or any other insolvency law nor
has a receiver, fiscal agent or similar officer been appointed by a court for
the business or property of such person, or any partnership in which he was a
general partner at or within two years before the time of such filing, or any
corporation or business association of which he was an executive officer at or
within two years before the time of such filing;

(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations which do not relate to driving
while intoxicated);

(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining him from, or otherwise limiting, the following activities: (i) acting
as a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, leverage transaction merchant, any other
person regulated by the United States Commodity Futures Trading Commission or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of  any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (ii) engaging in any type of business
practice; or (iii) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
Federal, state or other securities laws or commodities laws;

(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of such person to engage in
any activity described in the preceding sub-paragraph, or to be associated with
persons engaged in any such activity; or

(e) a finding by a court of competent jurisdiction in a civil action or by the
SEC to have violated any securities law, regulation or decree and the judgment
in such civil action or finding by the SEC has not been subsequently reversed,
suspended or vacated.

Section 2.12

SEC Filings. None of MAGIC's  (which includes Destination Television, Inc.)SEC
filings contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading at the time of such filings.

Section 2.13

Issuance of Magic’s Stock to Seller.  The shares of Magic’s capital stock that
will be issued by it pursuant to Section 3.1 in connection with the consummation
of this Acquisition, when issued, will be validly issued, fully paid and
nonassessable and no shareholder of Magic will have any preemptive right of
subscription or purchase regarding those shares.

Magic will not sell, offer for sale or solicit offers to purchase any of its
securities that would be integrated with the issuance of the shares of its
capital stock that it will issue pursuant to Section 3.1 in connection with
consummation of this Acquisition in such a manner that will require the
registration of those shares of its capital stock.

Section 2.14

Labor and Employment Disputes.  To the best of their knowledge, there are no
labor and/or employment disputes.

Section 2.15

Sophisticated Parties.  They are sophisticated parties and have such knowledge
and experience in business and financial matters that such party is capable of
evaluating the risks and merits of that transaction and the results of the
consummation thereof and of making an informed decision regarding the
consummation of that transaction.

Section 2.16

Title and Related Matters.   Excluding any real property, which MAGIC (which
includes Destination Television, Inc.) does not own, MAGIC (which includes
Destination Television, Inc.) has good and marketable title to and is the sole
and exclusive owner of all of its properties, interests in properties and assets
(collectively, the "Assets") which are reflected in the MAGIC (which includes
Destination Television, Inc.) audited and unaudited balance sheets, or are being
used by MAGIC (which includes Destination Television, Inc.) but not appearing on
MAGIC’s (which includes Destination Television, Inc.) balance sheets, such as
intangibles and intellectual property, or acquired after that date (except
properties and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges or
encumbrances except: (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not, materially detract
from or interfere with the present or proposed use of the properties subject
thereto, or affected thereby, or otherwise materially impair present business
operations on such properties; and (c) as described in the MAGIC (which includes
Destination Television, Inc.) Schedules.  Except as set forth in the MAGIC
(which includes Destination Television, Inc.) Schedules, no third party has any
right to, and MAGIC (which includes Destination Television, Inc.) has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any product, technology, data, trade secrets, know-how,
proprietary techniques, trademarks, service marks, trade names or copyrights
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse effect on the business,
operations, financial conditions or income of MAGIC (which includes Destination
Television, Inc.) or any material portion of its properties, assets or rights.

Section 2.17

Capitalization.   The authorized capital stock of Magic consists of (i) a total
sum of forty-six million two-hundred fifty thousand (46,250,000) shares of
$0.0001 par value common stock, of which 41,667,658 are issued and outstanding,
and (ii) three million seven hundred (3,750,000) shares of $0.0001 par value
Series B Convertible Preferred Stock, of which 3,750,000 are issued and
outstanding, and are owned by Gordon Scott Venters.  Magic is the owner of all
of the outstanding shares of Destination Television, Inc.  As of the Closing
Date hereof (as set forth in Section 3.5), all of the outstanding shares of
Destination Television, Inc. will be owned by Magic. All issued and outstanding
shares are legally issued, fully paid and non-assessable, and are not issued in
violation of the preemptive or other rights of any person. Magic has no other
securities, warrants or options authorized or issued, except as set forth
herein.

ARTICLE III

CONSIDERATION, CLOSING, AND TERMINATION

Section 3.1 

Delivery of Updated Be Media Financial Statements

Be Media and Seller shall deliver to Buyer at least seven (7) days before the
scheduled Closing (as defined in Section 3.5 herein) reviewed financial
statements of Be Media as of June 30, 2006.

Purchase of Stock and Consideration

Buyer hereby agrees to purchase all of the outstanding shares of the capital
stock of Be Media (the "Acquired Stock"), all of which is owned beneficially and
of record by Mohammad R. Ahmadi; namely, 100% of the 100,000 issued and
outstanding common shares of Be Media.  The Acquisition will be accomplished by
all of the Acquired Stock being exchanged by the Seller at the Closing for
shares of Magic Convertible Preferred Stock (“MAGIC Preferred C Shares”).   Each
such Preferred share shall have voting rights equal to the same number of common
shares that it is convertible into.    

Computation of Seller’s Percentage Ownership of Magic Assuming No Deficit in Be
Media’s Stockholders’ Equity

The precise total number of common shares into which such MAGIC Preferred C
shares will be convertible, assuming that Be Media does not have any accumulated
stockholder's equity deficit (i.e., no negative net worth) shall equal 49.9% of
the total market capitalization of the combined company (including the MAGIC
Preferred C Shares and Gordon Scott Venters' Series B preferred stock and any
additional shares that may be issued prior to the Closing ). However, this 49.9%
is computed before (i) the anticipated sale of Magic common shares to raise the
$3,000,000 or more set forth in Sections 3.5 and 4.6 hereof, and (ii) any and
all additional stock grants pursuant to this Agreement, (e.g., Global’s
2,800,000 Magic shares pursuant to Section 8.1; Neal Weinstock's 1,000,000 Magic
shares pursuant to Section 8.2; and Gordon Scott Venters' 1,300,000 Magic shares
pursuant to Section 4.9(e)).

The total market capitalization of the combined company shall be computed by
multiplying the volume weighted average price per share ("VWAP") of Magic common
stock for the twenty (20) business days prior to the date of the Closing by the
sum of the Magic shares outstanding plus the equivalent Magic shares based on
the 49.9% maximum number of Magic Preferred C Shares.  For the purpose of
computing such total market capitalization, the shares of Magic’s convertible
preferred B stock  shall be treated as if they had been converted into Magic’s
common stock.   For example, if the VWAP for such time period is $0.10 per
share, and  number of Magic’s outstanding shares are 50,000,000, the amount of
the equivalent Magic shares based on the 49.9% maximum number of Magic Preferred
C Shares is 49,800,399 shares (i.e., 50,000,000 = 50.1% of the maximum total
shares of the combined company  to be outstanding (x); then the total number  of
shares to be outstanding for the combined company  is computed as follows:
x/.501= 50,000,000, therefore x=99,800,399, and the amount of equivalent Magic
shares based on the 49.9% maximum is  49,800,399, or 99,800,399 less
50,000,000).  Therefore, the total market capitalization of the combined company
would be $9,980,039 (i.e., 99,800,399 shares times the VWAP of $0.10 per
share).        

Adjustment of the Amount of Magic’s Stock to Be Received by Seller Based Upon
the Amount of Be Media’s Deficit in its  Stockholder’s Equity as of June 30,
2006.

The total number of common shares to be issued upon conversion of the MAGIC
Preferred C Shares, as described in the paragraph above, shall be reduced by the
number of Magic common shares that equal the result of dividing the adjusted
June 30, 2006 accumulated stockholder’s equity deficit of Be Media by the VWAP
for the twenty (20) business days prior to the Closing. For example, assuming
that the VWAP of Magic's stock for the 20 business days prior to the Closing is
$0.10 per share; that the total number of Magic common and convertible preferred
shares issued and outstanding as of the Closing is 50,000,000; and Be Media's
adjusted net stockholder's equity deficit (after adjustment for the imputed
gross profit of uncompleted contracts and the elimination of Be Media’s
indebtedness to Seller) is $500,000, then Seller's Magic Preferred C Shares will
be convertible into 44,800,399 Magic shares, or  47.3 % of the Magic's then 
total outstanding shares, i.e.,94,800,399 computed as follows: 50,000,000 =
50.1% of the maximum total shares to be outstanding (x); which is computed as
follows: x/.501= 50,000,000, therefore x=99,800,399. The total maximum shares to
Seller = 99,800,399 minus 50,000,000, or 49,800,399. From that number of shares,
the assumed adjusted shareholder’s equity deficit of $500,000 divided by the
assumed VWAP of $0.10 per share equals 5,000,000 shares (i.e.,500.000/.10 =
5,000,000).  The number of shares then to be issued to Seller is 49,800,399
minus 5,000,000,or  44,800,399, which is 47.3% of the total then outstanding
shares (i.e., 44,800,399/94,800,399=.473) .    

The adjusted Be Media stockholder's equity deficit shall be the stockholder's
equity deficit as presented on the June 30, 2006 balance sheet of Be Media,
which was formally reviewed by Kabani & Company, Inc. in accordance with
generally accepted accounting principles; to be adjusted for an imputed 35%
gross profit margin on Be Media contracts that have commenced but have not been
completed at June 30, 2006; and further adjusted by the elimination of Be
Media's total indebtedness to Seller, which shall be forever released and
forgiven by Seller.. At the Closing,  Seller shall have the option, but not the
obligation, to contribute cash to Be Media to  reduce any of the remaining
adjusted Be Media shareholder’s equity deficit.

Section 3.2

Restricted Shares.

(a) None of the MAGIC Preferred C Shares to be issued to the Seller, as
described in Section 3.1, shall, at the time of Closing, be registered under
Federal securities laws but, rather, shall be issued pursuant to an exemption
therefrom and be considered "restricted stock" within the meaning of Rule 144
promulgated under the Securities Act of 1933, as amended (the "Act").  All of
such shares shall bear a legend worded substantially as follows: "The shares
represented by this certificate have not been registered under the Securities
Act of 1933 (the "Act") and are `restricted securities' as that term is defined
in Rule 144 under the Act.  The shares may not be offered for sale, sold or
otherwise transferred except pursuant to an exemption from registration under
the Act, the availability of which is to be established to the satisfaction of
the Company."  Magic will prepare and file any and all notices that are
necessary or appropriate to perfect or evidence each exemption from the
registration or qualification requirements of applicable federal and state
securities laws relating the issuance of those shares of its capital stock to
Seller pursuant to Section 3.1 of this Agreement.

(b) The transfer agent of MAGIC shall annotate its records to reflect the
restrictions on transfer embodied in the legend set forth above.

Section 3.3

Tax Treatment.  The transaction contemplated hereby is intended to qualify as a
so-called "tax-free" reorganization under the provisions of Section 368 of the
Internal Revenue Code.  MAGIC, Be Media, and Seller acknowledge, however, that
they each have been represented by their own tax advisors in connection with
this transaction; that neither has made any representation or warranty to the
other with respect to the treatment of such transaction or the effect thereof
under applicable tax laws, regulations, or interpretations; and that no
attorney's opinion or private revenue ruling has been obtained with respect to
the effects thereof under the Internal Revenue Code of 1986, as amended.

Section 3.4

Events Prior to Closing.   Upon execution hereof or as soon thereafter as
practical, management of MAGIC and Be Media shall execute, acknowledge and
deliver (or shall cause to be executed, acknowledged and delivered) any and all
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby, subject only to the conditions to
Closing referenced hereinbelow.

Section 3.5

Closing.   Unless this Agreement shall have been terminated pursuant to Section
3.6 herein, a Closing of the transactions contemplated by this Agreement (the
"Closing") shall be held at the offices of Be Media on September 15, 2006, or on
such other date as may be mutually agreed upon in writing (the "Closing Date").

Conditions to the Closing of the Acquisition. The Closing of this Agreement will
be subject to the following conditions:

(a)  Magic (i) having raised on terms and conditions satisfactory to Magic, from
the offer and sale of its equity securities, in a transaction not involving a
public offering, that amount, which, after the payment of applicable expenses
and fees, results in Magic receiving $3,000,000 (the "Net Proceeds"); and (ii)
having distributed $1,000,000 of the Net Proceeds to Be Media, $1,000,000 to
Magic, and $1,000,000 to Destination Television, Inc.

(b)  Except as otherwise approved in writing by the parties, there shall not
have been any material adverse change in the operations or business (financial
or otherwise) of Be Media or Magic.

(c)  There shall not be any pending or threatened litigation regarding the
transactions contemplated hereby.

(d)  Magic's shareholders shall have approved an increase in Magic's authorized
common shares to two hundred million (200,000,000) shares.

Closing Deliveries.  At the Closing:

 (a)  Seller will deliver to MAGIC:

        (i)  common stock share certificates of Be Media representing all of the
issued and outstanding shares of Be Media, duly endorsed for transfer to MAGIC,
with a Medallion guarantee;

              (ii)   the Seller's Closing Certificate (pursuant to Section 5.3
herein); and

              (iii)  the Seller' Investment Letter (pursuant to Section 5.5
herein).

 (b)   MAGIC will deliver to Seller:

        (i)   the MAGIC Preferred C Shares (pursuant to Section 3.1 herein);

        (ii)   the MAGIC Officer's Certificate (pursuant to Section 6.2 herein);
and

        (iii)  the MAGIC Directors' Certificate (pursuant to Section 6.2
herein).

Section 3.6

Methods of Termination.  This Agreement may be terminated and the transactions
herein contemplated may be abandoned at any time upon notice to the other party
on or prior to the Closing Date:

(a) by mutual written consent of MAGIC and Seller;

(b) By MAGIC if any condition in Article V herein has not been satisfied as of
the Closing Date or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of MAGIC to comply with its
obligations under this Agreement), and MAGIC has not waived such condition in
writing on or before such date;

(c) By Be Media or Seller if any condition in Article VI herein has not been
satisfied as of the Closing Date or if satisfaction of such a condition by such
date is or becomes impossible (other than through the failure of Be Media and/or
Seller to comply with its obligations under this Agreement), and Be Media or
Seller has not waived such condition in writing on or before such date; or

(d) By either MAGIC or Seller, if the Closing shall not have occurred on or
before the Closing Date or the Termination Date, as applicable; provided,
however, that the right to terminate this Agreement under this Section 3.6(d)
shall not be available to any party whose failure to fulfill any obligation
under this Agreement, has been the cause of or resulted in, the failure of the
Closing Date to occur on or before the Termination Date.

(e) by the board of directors of either MAGIC or BE MEDIA at any time prior to
the Closing Date if (i) there shall be any action or proceeding before any court
or any governmental body which shall seek to restrain, prohibit or invalidate
the transactions contemplated by this Agreement and which, in the judgment of
such board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or (ii) any of the transactions contemplated hereby are disapproved
by any regulatory authority whose approval is required to consummate such
transactions.

Effect of Termination. 

(a) Each party's right of termination under this Section 3.6 is in addition to
any other rights it may have under this Agreement or otherwise, and the exercise
of such right of termination will not be an election of remedies.  If this
Agreement is terminated pursuant to this Section 3.6, no party hereto shall have
any liability or further obligation to any other party to this Agreement, except
that the obligations of the parties in this Section 3.6 and all of the sections
of Article 8 will survive;  provided, however , that if this Agreement is
terminated because of a breach of this Agreement by the non-terminating party or
because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of the non-terminating party's
failure to comply with its obligations under this Agreement, the terminating
party may at its option enforce its rights against such breaching or defaulting
party and seek any legal or equitable remedies which may be available, including
without limitation specific performance.

(b) In the event of termination pursuant to this Section 3.6, each party shall
redeliver all documents and other material of any other party relating to the
transactions contemplated hereby, whether obtained before or after the execution
hereof, to the party furnishing the same.

ARTICLE IV

SPECIAL COVENANTS

Section 4.1

Access to Properties and Records.   Upon reasonable prior notice to Be Media and
during Be Media's normal business hours, Be Media will afford to the officers
and authorized representatives of MAGIC full access to the properties, books and
records of Be Media, in order that MAGIC may have full opportunity to make such
reasonable investigation as it shall desire to make of the affairs of Be Media,
and Be Media and Seller will furnish MAGIC with such additional financial and
operating data and other information as to the business and properties of Be
Media, as MAGIC shall from time to time reasonably request.

Section 4.2

Information for MAGIC Public Reports.   Be Media and Seller will furnish MAGIC
with all information concerning Be Media, including all financial statements,
required for inclusion in any registration statement or public report intended
to be filed by MAGIC pursuant to the Securities Act of 1933, the Exchange Act,
or any other applicable federal or state law.  Be Media and Seller covenant that
all information so furnished, including the financial statements described in
Section 1.4, shall be true and correct in all material respects without omission
of any material fact required to make the information stated not misleading. 
Notwithstanding any language to the contrary in this Section 4.2 or otherwise in
this Agreement, each of the parties hereto shall consult with the other before
issuing any press release or otherwise making any public statement or making any
other public disclosure relating to this Agreement or the transactions
contemplated hereby, and neither shall issue any such press release or make any
such statement or disclosure without the prior approval of the other, which
approval shall not be unreasonably withheld, except as may be required by law.

Section 4.3

Third Party Consents.   MAGIC, Be Media, and Seller agree to cooperate with each
other in order to obtain any required third party consents to this Agreement and
the transactions herein contemplated.

Section 4.4

Actions Prior to Closing.

(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the MAGIC or Be Media Schedules or as permitted or contemplated
by this Agreement, the parties hereto will each use its best efforts to (i)
carry on its business in substantially the same manner as it has heretofore;
(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty; (iii) maintain in full force and effect insurance comparable in
amount and in scope of coverage to that now maintained by it; (iv) perform in
all material respects all of its obligations under material contracts, leases
and instruments relating to or affecting its assets, properties and business;
(v) maintain and preserve its business organization intact, retain its key
employees and maintain its relationship with its material suppliers and
customers; and (vi) fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations and orders imposed by federal or state governmental
authorities.

(b) From and after the date of this Agreement until the Closing Date, Magic,
Destination Television, Inc., Be Media, and Seller each agree that it will not,
without the prior written consent of the other parties (i) except as otherwise
specifically set forth herein, make any change in its charter documents; (ii)
declare or pay any dividend on its outstanding shares of capital stock, except
as may otherwise be required by law, or effect any stock split or otherwise
change its capitalization, except as provided herein; (iii) enter into or amend
any employment, severance or similar agreements or arrangements with any
directors or officers; (iv) confer or award any options, warrants, conversion
rights or other rights not existing on the date hereof to acquire any shares of
its capital stock;  (v) purchase or redeem any shares of its capital stock,
except as disclosed herein; or (vi) directly or indirectly, increase the
compensation paid by that party to any of that party’s employees, directors, or
officers.

(c) Between the date of this Agreement and the Closing Date, each of the parties
hereto, to the extent applicable, will use their best efforts to cause the
Closing conditions in Articles 5 and 6 to be satisfied.

Section 4.5

Indemnification.

(a) Be Media and the Seller hereby agree to indemnify MAGIC and each of the
officers, agents and directors of MAGIC as of the date of execution of this
Agreement against any loss, liability, claim, damage or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened or any claim whatsoever), to which it or they may become subject
arising out of or based on any (i) inaccuracy appearing in or misrepresentation
made in this Agreement by Be Media or the Seller, or (ii) breach of any covenant
or obligation of Be Media or the Seller in this Agreement or in any Schedule
delivered by Be Media or Seller pursuant to this Agreement.  Except as may be
specifically provided elsewhere in this Agreement, the indemnification provided
for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.

(b) MAGIC  hereby agrees to indemnify Be Media and each of the officers, agents,
current members of Be Media as of the Closing Date against any loss, liability,
claim, damage or expense (including, but not limited to, any and all expense
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened or any claim whatsoever), to which it or
they may become subject arising out of or based on any (i) inaccuracy appearing
in or misrepresentation made in this Agreement by MAGIC, or (ii) breach of any
covenant or obligation of MAGIC in this Agreement.  Except as specifically
provided elsewhere in this Agreement, the indemnification provided for in this
Section shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.

Section 4.6

Anticipated Additional Financing. 

 Magic shall use it best efforts to prepare and file with the SEC a registration
statement on Form SB-2 no later than 120 days after the Closing, which shall be
used (i) to register certain securities which will be offered for sale by Magic
for financing purposes and (ii) to register for sale or other disposition by the
selling shareholders specified therein of those shares of Magic’s common stock
held by them and registered for such sale or disposition.  Those selling
shareholders shall include, but are not necessarily limited to, Mohammad Ahmadi,
Gordon Scott Venters, Neal Weinstock, and Global Capital LLC (or its designee). 
The number of shares of Magic’s common stock that will be registered by that
registration statement shall be (i) 4,000,000 for Mohammad Ahmadi; (ii)
1,300,000 for Gordon Scott Venters; (iii) 1,000,000 shares for Neal Weinstock:
and (iv) 2,800,000 shares for Global Capital LLC, or its designee,  At such time
as that registration statement is declared effective with the SEC, those
shareholders shall be entitled to sell or otherwise dispose of their shares of
Magic’s common stock, on the terms and subject to the conditions and limitations
specified in that registration statement; provided, however, notwithstanding the
number of such shares registered for Mohammad Ahmadi and Gordon Scott Venters
and the effectiveness of such registration statement, Mohammad Ahmadi and Gordon
Scott Venters, and each of them, shall only sell or otherwise dispose of that
number of those shares, during such time as such registration statement is
effective, as they would be permitted to sell or otherwise dispose of (as
affiliates or control persons) pursuant to the provisions of  Rule 144
promulgated pursuant to the Securities Act of 1933, as from time to time
amended.  The parties acknowledge and agree that any underwriter or other person
performing similar functions for Magic may demand that, the registration of
their shares of Magic’s common stock notwithstanding, the parties not sell those
shares for some period of time, to accommodate one or more financing
transactions for Magic.

Section 4.7

Relocation of Magic’s Headquarters.

Magic's headquarters will move to El Segundo, California.  Be Media and
Destination Television, Inc. will share equally the actual out-of-pocket
expenses incurred in moving Magic's staff and equipment to Be Media's El
Segundo, California office.

Section 4.8

Employment of Gordon Scott Venters.  

(a)  The parties will use their best efforts to ensure that Gordon Scott Venters
will be the Chairman of the Board and a director of Magic for a three (3) year
term commencing upon the Closing of the Acquisition.

(b)  Gordon Scott Venters' existing employment agreement will be extended for an
additional -- three years at the current compensation structure. The agreement
will be assignable to Destination Television, Inc. (and guaranteed by Magic)
upon the Closing of the Acquisition.

(c)  Gordon Scott Venters will receive options to acquire up to two million
(2,000,000) additional shares of Magic Media Networks, Inc., on terms and
conditions to be determined by Magic's Compensation Committee.

(d)  Gordon Scott Venters will be President and CEO of Destination Television,
Inc. when his Magic employment agreement dated November 1, 2004 is assigned to
Destination Television, Inc.

(e)  Because of Mr. Gordon Scott Venters performance during fiscal 2006, the
current Board of Directors of Magic has agreed to issue him 1,300,000 restricted
common shares of Magic Media Networks, Inc. pursuant to Rule 144 upon execution
of this Agreement.  Gordon Scott Venters agrees not to sell more than 10% of
such stock per calendar month, notwithstanding the effectiveness of any 
Registration Statement covering such stock.  Gordon Scott Venters also agrees to
comply with all Federal and state securities laws, rules, and regulations
governing any sales of such stock.

Section 4.9

Employment of Mohammad R. Ahmadi.

(a)  Immediately after the Closing, Mohammad R. Ahmadi will be President and CEO
of Magic Media Networks, Inc., as well as continuing to be President and CEO of
Be Media.

(b)  The parties shall use their best efforts to ensure that Mohammad R. Ahmadi
will be an officer (President and CEO) and a director for a three (3) year term
commencing upon the Closing of the Acquisition.

(c)  Mohammad R. Ahmadi's employment agreement shall be the same as the
remaining term and conditions as Gordon Scott Venters' existing employment
agreement, except that his annual salary shall be two hundred fifty thousand
dollars ($250,000).

(d)  Mohammad R. Ahmadi will receive the same options as granted to Gordon Scott
Venters to acquire up to two million (2,000,000) additional shares of Magic
Media Networks, Inc., on terms and conditions to be determined by Magic's
Compensation Committee.

Section 4.10

Board Representation, Audit Committee, and Compensation Committee.  

(a) Immediately after the Closing, Magic shall have a five (5) person board of
directors, of which Gordon Scott Venters and Mohammad R. Ahmadi shall be two
members.  Messrs. Venters and Ahmadi shall agree on the other three directors,
of which two shall be independent.

(b)  The Audit Committee shall have at least two members composed of the
independent members of the board of directors. 

(c)  The Compensation Committee shall have three members, of which two shall be
independent.  These two members shall select the third member.

Section 4.11

Use of Magic’s $100,000 of Restricted Cash Only for Payment of Payroll Taxes.

The parties will use Magic’s $100,000 of cash, which will remain restricted for
the payment of Magic’s past due payroll taxes, only for the payment of such
taxes.

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF MAGIC

The obligations of MAGIC under this Agreement are subject to the satisfaction,
at or before the Closing Date, of all of (i) the following conditions, and (ii)
the conditions set forth in Section 3.5 hereof (any of which may be waived by
MAGIC in writing, in whole or in part):

Section 5.1

Accuracy of Representations.   The representations and warranties made by Be
Media and the Seller in this Agreement were true when made and shall be true in
all material respects at the Closing Date with the same force and effect as if
such representations and warranties were made at the Closing Date (except for
changes therein permitted by this Agreement), and Be Media and the Seller shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Be Media and the Seller prior to
or at the Closing. As further set forth in Section 5.3 herein, MAGIC shall be
furnished with a certificate, signed by a duly authorized officer of Be Media
and dated the Closing Date, to the foregoing effect.

Section 5.2

Shareholder Approval. The Shareholder of Be Media (i.e., Seller) shall have
approved this Agreement and the transactions contemplated thereby by executing a
letter to such effect dated as of the Closing Date.

Section 5.3

Officer's Certificate.   MAGIC shall have been furnished with a certificate (the
"Be Media's Closing Certificate") dated the Closing Date and signed by Seller to
the effect that:  (a) the representations and warranties of Be Media and the
Seller set forth in the Agreement and in all Schedules furnished in connection
herewith are in all material respects true and correct as if made on the Closing
Date; (b) Be Media and the Seller have performed all covenants, satisfied all
conditions, and complied with all other terms and provisions of this Agreement
to be performed, satisfied or complied with by it as of the Closing Date;
(c) since the date of Be Media's reviewed Balance Sheet of June 30, 2006, and
other than as previously disclosed to MAGIC in writing, Be Media has not entered
into any material transaction other than transactions which are usual and in the
ordinary course of its business; and (d) no litigation, proceeding,
investigation or inquiry is pending or, to the best knowledge of Be Media  and
Seller, threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Be Media Schedules, by or against Be Media which
might result in any material adverse change in any of the assets, properties,
business or operations of Be Media.

Section 5.4

No Material Adverse Change.   Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of Be Media, nor shall any event have occurred which, with the lapse
of time or the giving of notice, may cause or create any material adverse change
in the financial condition, business or operations of Be Media.

Section 5.5

Investment Letters.  MAGIC shall have received from the Seller a letter commonly
known as an "investment letter" (the "Seller' Investment Letter") agreeing that
the MAGIC Preferred C Shares to be received pursuant to the Acquisition are,
among other things, being acquired for investment purposes and not with a view
to public resale, are being acquired for the investor's own account, and that
the Shares are restricted and may not be resold without registration, except in
reliance of an exemption therefrom under the Securities Act of 1933.

Section 5.6

Other Items.   MAGIC shall have received from Be Media and the Seller such
further documents, certificates or instruments relating to the transactions
contemplated hereby as MAGIC may reasonably request.

Section 5.7

Seller's Performance.  All of the covenants and obligations that Be Media and
the Seller are required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been duly performed and complied with in
all material respects.  Each document required to be delivered by Be Media and
the Seller at the Closing pursuant to Section 3.5 herein must have been
delivered.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF BE MEDIA AND SELLER

The obligations of Be Media and Seller under this Agreement are subject to the
satisfaction, at or before the Closing Date (unless otherwise indicated herein),
of all of (i) the following conditions, and (ii) the conditions set forth in
Section 3.5 hereof (any of which may be waived by Be Media or Seller in writing,
in whole or in part):

Section 6.1

Accuracy of Representations.   The representations and warranties made by MAGIC
in this Agreement were true when made and shall be true in all material respects
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and MAGIC shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by MAGIC prior to or at the Closing.  As further set forth in
Section 6.2 herein, Be Media shall have been furnished with a certificate,
signed by a duly authorized executive officer of MAGIC and dated the Closing
Date, to the foregoing effect.

Section 6.2

 Closing Certificates.   Seller shall be furnished with a certificate (the
"MAGIC Officer's Certificate") dated the Closing Date and signed by a duly
authorized officer of MAGIC to the effect that:  (a) the representations and
warranties of MAGIC set forth in the Agreement and in all Exhibits, Schedules
and other documents furnished in connection herewith are in all material
respects true and correct as if made on the Closing Date; (b) MAGIC has
performed all covenants, satisfied all conditions, and complied with all other
terms and provisions of the Agreement to be performed, satisfied or complied
with by it as of the Closing Date; and (c) no litigation, proceeding,
investigation or inquiry is pending or, to the best knowledge of MAGIC,
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the MAGIC Schedules,  by or against MAGIC which might
result in any material adverse change in any of the assets, properties, business
or operations of MAGIC. At the Closing, Seller shall also be furnished with a
certificate (the "MAGIC Directors' Certificate") dated as of the Closing Date
and signed by the secretary of MAGIC to the effect that the transactions
contemplated by this Agreement have been adopted, ratified, confirmed and
approved in all respects by the board of directors of MAGIC.

Section 6.3

No Material Adverse Change.   Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of, nor shall any event have occurred which, with the lapse of time
or the giving of notice, may cause or create any material adverse change in the
financial condition, business or operations of, MAGIC.

Section 6.4

Issuance of Shares to Seller.  The MAGIC Preferred C Shares of restricted stock
to be issued to the Seller at Closing will be validly issued, nonassessable, and
fully paid under Delaware corporation law and will be issued in a nonpublic
transaction in compliance with all federal, state and applicable securities
laws.   

Section 6.5

Compliance with Reporting Requirements.   As of the Closing Date, MAGIC shall be
current in and in compliance with all requirements of all filings required to be
tendered to the Securities and Exchange Commission pursuant to the Exchange Act.

Section 6.6

Other Items.   Be Media and Seller shall have received from MAGIC such further
documents, certificates, or instruments relating to the transactions
contemplated hereby as Be Media and Seller may reasonably request.

Section 6.7

MAGIC's Performance.  All of the covenants and obligations that MAGIC is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects.  Each document required to be delivered by MAGIC at the Closing
pursuant to Section 3.5 herein must have been delivered.  

ARTICLE VII

POST CLOSING COVENANTS

Section 7.1

Financial Statements.  After the Closing, MAGIC shall timely file a current
report on Form 8-K to report the Reorganization.  In addition, for a period of
12 months following the Closing, MAGIC shall use its commercially reasonable
efforts to timely file all reports and other documents required to be filed by
MAGIC under the Securities Exchange Act of 1934.

ARTICLE VIII

MISCELLANEOUS

Section 8.1

Brokers, and Finders.   Each party hereto hereby represents and warrants that it
is under no obligation, express or implied, to pay certain finders in connection
with the bringing of the parties together in the negotiation, execution, or
consummation of this Agreement.

Notwithstanding the above, in the event thatthis anticipated Acquisition closes 
Global Capital Group, LLC of Alexandria, Virginia, or its designee, (" Global")
will receive a finder's fee of 2,800,000 restricted Magic common shares.  Global
was the sole procuring entity whose initial introduction of the parties to each
other, and further facilitation, was responsible for the existence of this
Agreement.  These Global shares shall have the same SB-2 registration rights and
other restrictions as all of the other shares registered pursuant to Section 4.6
above.  Global agrees not to sell more than 10% of such stock per calendar
month, notwithstanding the effectiveness of any Registration Statement that may
cover such stock.  Global also agrees to comply with all Federal and state
securities laws, rules, and regulations governing any sales of such stock.

The parties each agree to indemnify the other(s) against any claim by any third
person not listed above for any commission, brokerage or finder's fee or other
payment with respect to this Agreement or the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third person, whether express or implied from the actions of the
indemnifying party.

Section 8.2

Stock Payment to Neal Weinstock  for Services.

In consideration of services rendered, and to be rendered, by Neal Weinstock as
set forth in the August --, 2006 Agreement, Schedule 1.6  attached hereto, Neal
Weinstock will receive 1,000,000 Magic restricted common shares upon the Closing
of this Acquisition.  These shares shall have the same SB-2 registration rights
and other restrictions as all of the other shares registered pursuant to Section
4.6 above.  Neal Weinstock agrees not to sell more than 10% of such stock per
calendar month, notwithstanding the effectiveness of any  Registration Statement
that may cover such stock.  Neal Weinstock also agrees to comply with all
Federal and state securities laws, rules, and regulations governing any sales of
such stock.

Section 8.3

Law, Forum and Jurisdiction.   This Agreement shall be construed and interpreted
in accordance with the internal substantive laws of the State of California,
without regard to conflicts of laws principles.  Each of the parties hereto
hereby irrevocably submit to the jurisdiction of any Florida state or federal
court sitting in Broward County, Florida over any action arising out of or
relating to this Agreement.

Section 8.4

Notices.   Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to MAGIC:

 

Gordon Scott Venters
Magic Media Networks, Inc.
530 North Federal Highway
Fort Lauderdale, FL 33301




If to Be Media:

 

Integrated Media Systems, Inc.
655 Hawaii Street
El Segundo, CA 90245




If to Seller

 

Mohammad R. Ahmadi
C/O Integrated Media Systems, Inc.
655 Hawaii Street
El Segundo, CA 90245

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered or mailed.

Section 8.5

Attorneys' Fees.   In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the non-breaching party
or parties for all costs, including reasonable attorneys' fees incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

Section 8.6

Confidentiality.   Except as otherwise required by law, all proprietary
information concerning a party provided to the other parties (oral, written or
otherwise), including all documents and copies of documents or papers containing
proprietary information ("Evaluation Information") will be kept in confidence by
the receiving party.  The party receiving such Evaluation Information will take
reasonable steps necessary to ensure the confidentiality of the Evaluation
Information by itself, its employees, agents, consultants, advisors and
affiliates.  Evaluation Information does not include information that (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by the receiving party or its affiliates or
representatives; (ii) was within or comes into the receiving party's possession,
provided that the source of such information was not known by the receiving
party to be bound by a confidentiality agreement with, or other contractual,
legal, or fiduciary obligation of confidentiality to the party providing the
information; (iii) is disclosed by the receiving party to others with the
consent of the other party; or (iv) is independently developed by the receiving
party.  Notwithstanding the foregoing, any party hereto may make a disclosure of
confidential information if said disclosure is ordered by any arbitrator, court
or governmental authority, provided that the disclosing party provide the other
party with immediate prior written notice of such order so that the other party
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this Section 8.5  Each of the parties hereto acknowledges and
agrees that the other party's confidential information constitutes valuable,
proprietary, special and unique assets, and that any breach or threatened breach
of this Section 8.5 would cause irreparable injury for which money damages would
be an inadequate remedy.  Accordingly, the injured party shall be entitled,
without any requirement for security or the posting of any bond, to specific
performance and injunctive and other equitable relief from the breach or
threatened breach of any such covenant, in addition to and not in limitation of
any other legal or equitable remedies which may be available.  The
confidentiality provisions of this Section 8.5 shall survive any termination of
this Agreement indefinitely.

Section 8.7

Force Majuere.  Each party’s obligations herein under shall be extended during
the time period (not to exceed thirty (30) days) of any force majuere which
prevents such party’s performance, except for the payment of monies due,

Section 8.8

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof.  Any and
all prior oral or written agreements among the parties relative to the specific
subject matter hereof are superseded by this Agreement.

Section 8.9

Survival; Termination.   Except as otherwise provided herein, the
representations, warranties and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated.

Section 8.10

Counterparts, Facsimile Execution.   This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  One or more counterparts of this Agreement may be delivered via
facsimile with the intention that they shall have the same effect as an original
executed counterpart hereof.  The signature of any party thereon, for purposes
hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document.  At the request of any party, a fax or
telecopy document is to be re-executed in original form by the parties who
executed the facsimile or telecopy document.  

Section 8.11

Amendment or Waiver.   Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended only by a writing signed by all parties hereto, with respect to
any of the terms contained herein, and any term or condition of this Agreement
may be waived or the time for performance hereof may be extended only by a
writing signed by the party or parties for whose benefit the provision is
intended.

Section 8.12

Incorporation of Recitals.   All of the recitals hereof are incorporated by this
reference and are made a part hereof as though set forth at length herein.

Section 8.13

Expenses.   Each party herein shall bear all of their respective costs and
expenses, including, but not limited to, accounting and legal fees, incurred in
connection with the negotiation of this Agreement and in the consummation of the
transactions provided for herein and the preparation therefor.

Section 8.14

Headings; Context.   The headings of the sections and paragraphs contained in
this Agreement are for convenience of reference only and do not form a part
hereof and in no way modify, interpret or construe the meaning of this
Agreement.

Section 8.15

Benefit.   This Agreement shall be binding upon and shall inure only to the
benefit of the parties hereto, and their permitted assigns hereunder.  This
Agreement shall not be assigned by any party without the prior written consent
of the other party.

Section 8.16

Severability.   In the event that any particular provision or provisions of this
Agreement or the other agreements contained herein shall for any reason
hereafter be determined to be unenforceable, or in violation of any law,
governmental order or regulation, such unenforceability or violation shall not
affect the remaining provisions of such agreements, which shall continue in full
force and effect and be binding upon the respective parties hereto.

Section 8.17

Further Assurances.  At any time, and from time to time, after the Closing Date,
each party will execute such additional instruments and take such action as may
be reasonably requested by the other party to confirm or perfect title to any
property transferred hereunder or otherwise to carry out the intent and purposes
of this Agreement.  Each party will update and provide to each other party, when
and as necessary or appropriate, such party's disclosure schedule.

Section 8.18

Execution Knowing and Voluntary.   In executing this Agreement, the parties
severally acknowledge and represent that each:  (a) has fully and carefully read
and considered this Agreement; (b) has been or has had the opportunity to be
fully apprised by its attorneys of the legal effect and meaning of this document
and all terms and conditions hereof; and (c) is executing this Agreement
voluntarily, free from any influence, coercion or duress of any kind.

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.

Global Capital Group, LLC   

Magic Media Networks, Inc.,

    a Delaware corporation

--------------------------------------------------------------------------------

   

By: Norman Gross

 

--------------------------------------------------------------------------------

Its: Managing Partner   By: Gordon Scott Venters     Its: President and CEO

--------------------------------------------------------------------------------

    Neal Weinstock   

Integrated Media Systems, Inc.

    a California corporation

--------------------------------------------------------------------------------

    Seller, Mohammad R. Ahmadi  

--------------------------------------------------------------------------------

    By: Mohammad R. Ahmadi     Its: President and CEO          

Destination Television, Inc.,

    A Florida corporation      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Gordon Scott Venters

  By: Gordon Scott Venters Individually   Its: President and CEO

 